Exhibit 99.1 Mercantile Bank Corporation Reports Strong Third Quarter 2015 Results Diluted earnings per share increased 15 percent compared to linked quarter Continued strength in loan originations GRAND RAPIDS, Mich., October 20, 5 – Mercantile Bank Corporation (NASDAQ: MBWM) ("Mercantile") reported net income of $7.3 million, or $0.45 per diluted share, for the third quarter of 2015, compared with net income of $5.9 million, or $0.35 per diluted share, for the prior-year period. The third quarter of 2014 results included $1.3 million in pre-tax merger-related costs associated with the merger with Firstbank Corporation (“Firstbank”), which amounted to $0.9 million after tax, or $0.05 per share. Excluding these costs, adjusted net income in the year-ago quarter was $6.8 million and adjusted earnings per diluted share was $0.40. Third quarter 2015 highlights: ● Core profitability and capital remain strong ● Net interest margin is stable and robust ● Strong mortgage banking income ● New commercial term loan originations of approximately $145 million ● Commercial loan pipeline remains strong ● Volume of loans past due 30- to 89-days remains very low ● Approximately 765,000 shares repurchased during the first nine months of 2015 ● Cash dividend on common stock resulting in current annual yield of 2.8 percent ● The bank received an “Outstanding” rating for the third consecutive Community Reinvestment Act examination “We are very pleased with our third quarter results, which continue the momentum generated during the first half of 2015,” said Michael Price, Chairman, President and Chief Executive Officer of Mercantile. “The sustained strength in core profitability was expected in light of our stable and robust net interest margin, the full realization of the quarterly cost savings resulting from our merger with Firstbank, and strong asset quality. Based on our current loan pipeline and continuing success in developing new relationships, we are confident that we can continue to grow the loan portfolio at a solid rate in upcoming periods.” Operating Results Total revenue, which consists of net interest income and noninterest income, was $29.9 million during the third quarter of 2015, up $1.0 million or 3.5 percent from the prior-year third quarter. Net interest income during the third quarter of 2015 was $25.6 million, down $0.4 million or 1.4 percent from the third quarter of 2014, reflecting a slight decrease in the net interest margin, which more than offset higher average earning assets. The net interest margin was 3.87 percent in the third quarter of 2015, continuing a relatively stable trend over the past five quarters during which the margin ranged from 3.79 percent to 3.95 percent. The yield on loans generally declined over the past five quarters, consistent with the industry and primarily due to the ongoing low interest rate environment and competitive pressures. In Mercantile’s case, however, the negative impact of the lower loan yield was largely offset by assets shifting out of the low-yielding securities portfolio and into the higher-yielding loan portfolio, thus capitalizing on an opportunity growing out of the 2014 merger with Firstbank. Average loans represented about 83 percent of average earning assets during the third quarter of 2015, up from approximately 79 percent during the third quarter of 2014. Compared to the second quarter of 2015, the yield on total earning assets increased seven basis points despite the continuing low interest rate environment and competitive pressures on loan yields, in large part due to the collection of prepayment fees on certain commercial loans that were paid off during the current quarter. Noninterest income during the third quarter of 2015 was $4.3 million, up $1.4 million or 47.5 percent from the prior-year third quarter. The increase in noninterest income was mainly attributable to higher levels of mortgage banking income and credit and debit card income. The ongoing low interest rate environment and increased purchase activity in Mercantile’s market areas have resulted in increased mortgage banking income. Compared to the second quarter of 2015, mortgage banking income increased $0.1 million, or approximately 7 percent. Mercantile recorded a negative $0.5 million provision for loan losses during the third quarter of 2015 compared to a negative $0.4 million provision during the respective 2014 period. The negative provisions are the result of several factors, including recoveries of previously charged-off loans, reversals of specific reserves and ongoing loan-rating upgrades as the quality of the loan portfolio continues to improve. Noninterest expense totaled $19.7 million during the third quarter of 2015, down $1.0 million or 5.1 percent from the prior-year third quarter. The decrease in noninterest expense was mainly due to lower merger-related costs, which more than offset higher data processing costs. Merger-related costs of $1.3 million were incurred during the third quarter of 2014. Mr. Price continued: “While we are pleased with our operating results, we continue to identify opportunities to enhance our fee revenue and reduce costs, which we expect will have a positive impact on future profitability. Our net interest margin has remained stable and strong, in large part reflecting a low cost deposit base absorbed through the merger with Firstbank, our disciplined approach to loan pricing, and the ongoing strategic initiative to fund loan growth through reductions in lower-yielding securities.” “We are also very pleased to report that Mercantile Bank of Michigan has recently received an 'Outstanding' rating for its performance under the Community Reinvestment Act for the third consecutive examination,” continued Mr. Price. “The ‘Outstanding’ rating is achieved by only about five percent of banks. We are extremely proud of our investment and involvement in the communities that we serve and are a part of.” B alance Sheet Total loans increased $128.1 million, or 6.1 percent, to $2.22 billion in the first nine months of 2015. Loan growth in the nine-month period was at an approximately 8 percent annualized rate. As of September 30, 2015, total assets were $2.88 billion, down $12.0 million or 0.4 percent from December 31, 2014. Compared to September 30, 2014, total assets increased $18.3 million, or 0.6 percent, and total loans increased $149 million, or 7.2 percent. Approximately $145 million and $365 million in new commercial term loans to new and existing borrowers were originated during the third quarter and first nine months of 2015, respectively, as ongoing sales and relationship building efforts have led to increased lending opportunities. As of September 30, 2015, unfunded commitments on commercial construction and development loans totaled approximately $100 million, which are expected to be largely funded over the next 12 to 18 months. Robert B. Kaminski, Jr., Mercantile’s Executive Vice President and Chief Operating Officer, noted: “We are very pleased with the level of loan growth during the third quarter of 2015, especially when considering that we experienced several sizeable commercial loan payoffs during the period. As expected, new loan originations accelerated during the current quarter, as our lending staff continued to develop new relationships in our market areas and meet the credit needs of our existing customers while also focusing on credit quality and appropriate pricing. With our strong lending team, a robust current loan pipeline and consistent focus on identifying new loan prospects, we remain very optimistic regarding the loan growth opportunities in our markets.” Commercial-related real estate loans continue to comprise a majority of Mercantile’s loan portfolio, representing 56 percent of total loans as of September 30, 2015. Non-owner occupied commercial real estate (“CRE”) loans and owner-occupied CRE loans equaled 29 percent and 19 percent of total loans, respectively, as of September 30, 2015. Commercial and industrial loans represented 29 percent of total loans as of September 30, 2015. As of September 30, 2015, total deposits were $2.25 billion, down $22.8 million and $17.6 million from December 31, 2014 and September 30, 2014, respectively. Local deposits were up $30.4 million since year-end 2014 and $43.3 million since September 30, 2014. The decline in total deposits during the first nine months of 2015 and from September 30, 2014 primarily reflects the strategy of reducing wholesale funding as enabled by the strong core funding base provided by the merger with Firstbank. Growth in local deposits was primarily driven by new commercial loan relationships. Wholesale funds were $190 million, or approximately 8 percent of total funds, as of September 30, 2015. Asset Quality Nonperforming assets at September 30, 2015 were $10.5 million, or 0.4 percent of total assets, compared to $10.1 million, or 0.4 percent of total assets, as of June 30, 2015. The level of past due loans remains nominal, and loan relationships on the internal watch list continue to decline. Net loan recoveries were $0.1 million during the third quarter of 2015, compared to net loan charge-offs of $0.1 million during the prior-year third quarter. Capital Position Shareholders’ equity totaled $329 million as of September 30, 2015, an increase of $0.7 million from year-end 2014. The Bank’s capital position remains above “well-capitalized” with a total risk-based capital ratio of 13.7 percent as of September 30, 2015, compared to 14.4 percent at December 31, 2014. At September 30, 2015, the Bank had approximately $92 million in excess of the 10.0 percent minimum regulatory threshold required to be considered a “well-capitalized” institution. Mercantile reported 16,279,234 total shares outstanding at September 30, 2015. As part of a $20 million common stock repurchase program announced in January of 2015, Mercantile repurchased approximately 765,000 shares at a weighted average all-in cost per share of $19.89 during the first nine months of 2015, representing approximately 76 percent of the authorized program. Mr. Price concluded: “We are confident that Mercantile is well-positioned to continue its strong financial performance and further enhance shareholder value through the remainder of 2015 and beyond. Our results during the first nine months of 2015 met our high expectations and are encouraging for future periods. Our balance sheet and financial position are strong and position us to meet our growth objectives. We remain focused on identifying and fostering new customer relationships and efficiently delivering a broad range of products and services in our expanded market areas.” About Mercantile Bank Corporation Based in Grand Rapids, Michigan, Mercantile Bank Corporation is the bank holding company for Mercantile Bank of Michigan. Mercantile provides banking services to businesses, individuals and governmental units, and differentiates itself on the basis of service quality and the expertise of its banking staff. Mercantile has assets of approximately $2.9 billion and operates 53 banking offices serving communities in central and western Michigan. Mercantile Bank Corporation’s common stock is listed on the NASDAQ Global Select Market under the symbol “MBWM.” Forward-Looking Statements This news release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Reform Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Actual results may differ materially from the results expressed in forward-looking statements. Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and nontraditional competitors; changes in banking regulation or actions by bank regulators; changes in tax laws; changes in prices, levies, and assessments; our ability to realize the anticipated benefits of our merger with Firstbank Corporation; our ability to compete in the highly competitive banking and financial services industry; the impact of technological advances; governmental and regulatory policy changes; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; changes in local real estate values; changes in the national and local economies; and other factors, including risk factors, disclosed from time to time in filings made by Mercantile with the Securities and Exchange Commission. Mercantile undertakes no obligation to update or clarify forward-looking statements, whether as a result of new information, future events or otherwise. FOR FURTHER INFORMATION: AT MERCANTILE BANK CORPORATION: Michael Price Charles Christmas Chairman, President SVP - Chief Financial Officer and Chief Executive Officer 616-726-1202 616-726-1600 cchristmas@mercbank.com mprice@mercbank.com Mercantile Bank Corporation Third Quarter 2015 Results MERCANTILE BANK CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) SEPTEMBER 30, DECEMBER 31, SEPTEMBER 30, 2015 2014 2014 ASSETS Cash and due from banks $ 43,743,000 $ 43,754,000 $ 49,707,000 Interest-bearing deposits 49,952,000 117,777,000 72,443,000 Federal funds sold 10,154,000 11,207,000 10,102,000 Total cash and cash equivalents 103,849,000 172,738,000 132,252,000 Securities available for sale 367,173,000 432,912,000 454,009,000 Federal Home Loan Bank stock 7,567,000 13,699,000 19,226,000 Loans 2,217,388,000 2,089,277,000 2,068,265,000 Allowance for loan losses ) ) ) Loans, net 2,201,269,000 2,069,236,000 2,047,891,000 Premises and equipment, net 47,509,000 48,812,000 48,570,000 Bank owned life insurance 58,680,000 57,861,000 55,992,000 Goodwill 49,473,000 49,473,000 50,870,000 Core deposit intangible 13,346,000 15,624,000 16,418,000 Other assets 32,511,000 33,024,000 37,876,000 Total assets $ 2,881,377,000 $ 2,893,379,000 $ 2,863,104,000 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ 619,125,000 $ 558,738,000 $ 535,101,000 Interest-bearing 1,635,004,000 1,718,177,000 1,736,607,000 Total deposits 2,254,129,000 2,276,915,000 2,271,708,000 Securities sold under agreements to repurchase 158,149,000 167,569,000 142,869,000 Federal Home Loan Bank advances 68,000,000 54,022,000 57,033,000 Subordinated debentures 54,983,000 54,472,000 54,301,000 Accrued interest and other liabilities 17,296,000 12,263,000 16,200,000 Total liabilities 2,552,557,000 2,565,241,000 2,542,111,000 SHAREHOLDERS' EQUITY Common stock 304,378,000 317,904,000 317,374,000 Retained earnings 23,673,000 10,218,000 5,948,000 Accumulated other comprehensive income (loss) 769,000 16,000 ) Total shareholders' equity 328,820,000 328,138,000 320,993,000 Total liabilities and shareholders' equity $ 2,881,377,000 $ 2,893,379,000 $ 2,863,104,000 Mercantile Bank Corporation Third Quarter 2015 Results MERCANTILE BANK CORPORATION CONSOLIDATED REPORTS OF INCOME (Unaudited) THREE MONTHS ENDED THREE MONTHS ENDED NINE MONTHS ENDED NINE MONTHS ENDED September 30, 2015 September 30, 2014 September 30, 2015 September 30, 2014 INTEREST INCOME Loans, including fees $ 26,565,000 $ 26,323,000 $ 77,463,000 $ 55,079,000 Investment securities 1,894,000 2,545,000 6,128,000 5,729,000 Other interest-earning assets 42,000 32,000 161,000 163,000 Total interest income 28,501,000 28,900,000 83,752,000 60,971,000 INTEREST EXPENSE Deposits 1,969,000 1,971,000 5,642,000 6,279,000 Short-term borrowings 39,000 34,000 116,000 83,000 Federal Home Loan Bank advances 203,000 166,000 506,000 472,000 Other borrowed money 665,000 740,000 1,973,000 1,532,000 Total interest expense 2,876,000 2,911,000 8,237,000 8,366,000 Net interest income 25,625,000 25,989,000 75,515,000 52,605,000 Provision for loan losses ) Net interest income after provision for loan losses 26,125,000 26,389,000 77,015,000 55,605,000 NONINTEREST INCOME Service charges on accounts 862,000 862,000 2,444,000 1,749,000 Credit and debit card income 1,005,000 782,000 3,296,000 1,629,000 Mortgage banking income 1,073,000 569,000 2,784,000 981,000 Earnings on bank owned life insurance 272,000 299,000 820,000 884,000 Other income 1,065,000 387,000 2,648,000 1,452,000 Total noninterest income 4,277,000 2,899,000 11,992,000 6,695,000 NONINTEREST EXPENSE Salaries and benefits 10,745,000 10,685,000 31,903,000 23,393,000 Occupancy 1,526,000 1,515,000 4,578,000 3,141,000 Furniture and equipment 569,000 560,000 1,788,000 1,175,000 Data processing costs 1,958,000 1,585,000 5,599,000 3,606,000 FDIC insurance costs 355,000 331,000 1,315,000 733,000 Merger-related costs 0 1,250,000 0 5,081,000 Other expense 4,540,000 4,815,000 14,101,000 8,885,000 Total noninterest expense 19,693,000 20,741,000 59,284,000 46,014,000 Income before federal income tax expense 10,709,000 8,547,000 29,723,000 16,286,000 Federal income tax expense 3,373,000 2,600,000 9,183,000 5,248,000 Net Income $ 7,336,000 $ 5,947,000 $ 20,540,000 $ 11,038,000 Basic earnings per share $ 0.45 $ 0.35 $ 1.23 $ 0.89 Diluted earnings per share $ 0.45 $ 0.35 $ 1.23 $ 0.89 Average basic shares outstanding 16,425,933 16,852,050 16,708,444 12,362,316 Average diluted shares outstanding 16,461,794 16,926,249 16,743,625 12,399,009 Mercantile Bank Corporation Third Quarter 2015 Results MERCANTILE BANK CORPORATION CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) Quarterly Year-To-Date (dollars in thousands except per share data) 3rd Qtr 2nd Qtr 1st Qtr 4th Qtr 3rd Qtr EARNINGS Net interest income $ 25,625 25,041 24,849 25,173 25,989 75,515 52,605 Provision for loan losses $ ) ) ) 0 ) ) ) Noninterest income $ 4,277 4,021 3,694 3,333 2,899 11,992 6,695 Noninterest expense $ 19,693 20,350 19,241 19,596 20,741 59,284 46,014 Net income before federal income tax expense $ 10,709 9,312 9,702 8,910 8,547 29,723 16,286 Net income $ 7,336 6,558 6,646 6,293 5,947 20,540 11,038 Basic earnings per share $ 0.45 0.39 0.39 0.37 0.35 1.23 0.89 Diluted earnings per share $ 0.45 0.39 0.39 0.37 0.35 1.23 0.89 Average basic shares outstanding Average diluted shares outstanding PERFORMANCE RATIOS Return on average assets % Return on average equity % Net interest margin (fully tax-equivalent) % Efficiency ratio % Full-time equivalent employees YIELD ON ASSETS / COST OF FUNDS Yield on loans % Yield on securities % Yield on other interest-earning assets % Yield on total earning assets % Yield on total assets % Cost of deposits % Cost of borrowed funds % Cost of interest-bearing liabilities % Cost of funds (total earning assets) % Cost of funds (total assets) % PURCHASE ACCOUNTING ADJUSTMENTS Loan portfolio - increase interest income $ 1,354 1,494 1,416 1,507 1,175 4,264 1,687 Time deposits - reduce interest expense $ 196 587 588 588 588 1,371 784 FHLB advances - reduce interest expense $ 0 11 11 11 11 22 15 Trust preferred - increase interest expense $ 171 171 171 171 171 513 228 Core deposit intangible - increase overhead $ 715 768 794 794 794 2,277 1,059 CAPITAL Tangible equity to tangible assets % Tier 1 leverage capital ratio % Common equity risk-based capital ratio % % % NA NA % NA Tier 1 risk-based capital ratio % Total risk-based capital ratio % Tier 1 capital $ 324,911 325,304 326,947 314,752 307,562 324,911 307,562 Tier 1 plus tier 2 capital $ 341,029 341,865 347,997 334,793 327,936 341,029 327,936 Total risk-weighted assets $ 2,511,174 2,509,001 2,473,399 2,319,404 2,335,589 2,511,174 2,335,589 Book value per common share $ 20.20 19.85 19.69 19.33 19.04 20.20 19.04 Tangible book value per common share $ 16.34 16.02 15.89 15.49 15.05 16.34 15.05 Cash dividend per common share $ 0.15 0.14 0.14 0.12 0.12 0.43 2.36 ASSET QUALITY Gross loan charge-offs $ 182 4,383 448 466 345 5,013 1,036 Recoveries $ 239 494 1,858 132 263 2,591 1,589 Net loan charge-offs (recoveries) $ ) 3,889 ) 334 82 2,422 ) Net loan charge-offs to average loans (0.01% ) % (0.27% ) % % % (0.05% ) Allowance for loan losses $ 16,119 16,561 21,050 20,041 20,374 16,119 20,374 Allowance to originated loans % Nonperforming loans $ 8,214 8,103 26,267 29,434 6,071 8,214 6,071 Other real estate/repossessed assets $ 2,272 2,033 1,664 1,995 2,659 2,272 2,659 Nonperforming loans to total loans % Nonperforming assets to total assets % NONPERFORMING ASSETS - COMPOSITION Residential real estate: Land development $ 378 380 383 413 436 378 436 Construction $ 0 0 0 0 0 0 0 Owner occupied / rental $ 3,714 3,316 3,224 4,951 5,252 3,714 5,252 Commercial real estate: Land development $ 170 184 197 209 222 170 222 Construction $ 0 0 0 0 0 0 0 Owner occupied $ 2,741 2,726 17,634 18,338 906 2,741 906 Non-owner occuiped $ 3,193 3,286 910 1,075 1,585 3,193 1,585 Non-real estate: Commercial assets $ 271 212 5,565 6,401 296 271 296 Consumer assets $ 19 32 18 42 33 19 33 Total nonperforming assets 10,486 10,136 27,931 31,429 8,730 10,486 8,730 NONPERFORMING ASSETS - RECON Beginning balance $ 10,136 27,931 31,429 8,730 8,619 31,429 9,569 Additions - originated loans $ 1,161 2,972 584 24,734 1,215 4,717 1,553 Merger-related activity $ 163 166 105 160 830 434 2,017 Return to performing status $ 0 0 (5 ) ) 0 (5 ) 0 Principal payments $ ) Sale proceeds $ ) Loan charge-offs $ ) 0 ) ) Valuation write-downs $ ) Ending balance $ 10,486 10,136 27,931 31,429 8,730 10,486 8,730 LOAN PORTFOLIO COMPOSITION Commercial: Commercial & industrial $ 643,118 622,073 587,675 550,629 541,805 643,118 541,805 Land development & construction $ 47,734 47,622 56,050 51,977 52,218 47,734 52,218 Owner occupied comm'l R/E $ 427,016 422,354 431,995 430,406 412,470 427,016 412,470 Non-owner occupied comm'l R/E $ 636,227 603,724 566,152 559,594 584,422 636,227 584,422 Multi-family & residential rental $ 123,525 124,658 117,477 122,772 95,649 123,525 95,649 Total commercial $ 1,877,620 1,820,431 1,759,349 1,715,378 1,686,564 1,877,620 1,686,564 Retail: 1-4 family mortgages $ 146,765 201,907 208,425 214,696 217,751 146,765 217,751 Home equity & other consumer $ 193,003 149,494 152,986 159,203 163,950 193,003 163,950 Total retail $ 339,768 351,401 361,411 373,899 381,701 339,768 381,701 Total loans $ 2,217,388 2,171,832 2,120,760 2,089,277 2,068,265 2,217,388 2,068,265 END OF PERIOD BALANCES Loans $ 2,217,388 2,171,832 2,120,760 2,089,277 2,068,265 2,217,388 2,068,265 Securities $ 374,740 381,013 427,392 446,611 473,235 374,740 473,235 Other interest-earning assets $ 60,106 93,620 106,146 128,984 82,545 60,106 82,545 Total earning assets (before allowance) $ 2,652,234 2,646,465 2,654,298 2,664,872 2,624,045 2,652,234 2,624,045 Total assets $ 2,881,377 2,875,944 2,877,184 2,893,379 2,863,104 2,881,377 2,863,104 Noninterest-bearing deposits $ 619,125 612,222 568,843 558,738 535,101 619,125 535,101 Interest-bearing deposits $ 1,635,004 1,666,572 1,710,681 1,718,177 1,736,607 1,635,004 1,736,607 Total deposits $ 2,254,129 2,278,794 2,279,524 2,276,915 2,271,708 2,254,129 2,271,708 Total borrowed funds $ 284,919 258,599 254,365 279,790 259,717 284,919 259,717 Total interest-bearing liabilities $ 1,919,923 1,925,171 1,965,046 1,997,967 1,996,324 1,919,923 1,996,324 Shareholders' equity $ 328,820 328,971 332,788 328,138 320,993 328,820 320,993 AVERAGE BALANCES Loans $ 2,201,124 2,147,040 2,119,464 2,085,844 2,075,087 2,156,175 1,507,942 Securities $ 378,286 404,311 440,380 459,920 484,345 407,431 300,616 Other interest-earning assets $ 64,027 89,357 87,620 109,128 66,207 80,248 90,041 Total earning assets (before allowance) $ 2,643,437 2,640,708 2,647,464 2,654,892 2,625,639 2,643,854 1,898,599 Total assets $ 2,876,671 2,865,427 2,873,032 2,889,475 2,862,349 2,872,157 2,060,597 Noninterest-bearing deposits $ 621,324 591,500 557,603 561,031 532,997 591,101 356,255 Interest-bearing deposits $ 1,652,306 1,681,437 1,723,684 1,736,242 1,757,162 1,684,822 1,275,748 Total deposits $ 2,273,630 2,272,937 2,281,287 2,297,273 2,290,159 2,275,923 1,632,003 Total borrowed funds $ 263,264 251,996 251,418 254,290 245,522 255,602 193,165 Total interest-bearing liabilities $ 1,915,570 1,933,433 1,975,102 1,990,532 2,002,685 1,940,424 1,468,913 Shareholders' equity $ 328,332 330,126 329,246 324,075 316,410 329,704 226,204
